DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 12/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 9 and 13-15 are amended in Applicant’s response.  Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant’s argument received on 12/16/2021 regarding the rejection of claim 15 under 35 U.S.C. 101 as being directed toward non-statutory subject matter i.e., signal per se is persuasive based on the amendment to claim 15.  The rejection is withdrawn.
Applicant’s arguments received on 12/16/2021 regarding the rejection of claims 1-15 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.  Applicant argues the independent claims require action by a processor and cannot be performed in the mind.  Examiner respectfully disagrees in that a generically recited processor at a high level of generality does not mean that the claim cannot recite an abstract idea.  See footnote 14 on page 52 of the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance with respect to mental processes which states, “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible CyberSource example in which a step of obtaining information about credit card transactions using the Internet was deemed insignificant.  In that case, the primary process of analyzing and manipulating the obtained information to detect fraud was deemed the abstract idea.  In the instant case, Applicant’s acquiring of power consumption information is similarly viewed as an insignificant extra-solution activity 
Applicant’s arguments received on 12/16/2021 regarding the rejection of the claims under 35 U.S.C. 103 are directed to the newly amended feature to the independent claims of calculating a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at second timing when the battery was used by the user as.  An updated rejection to address the newly amended feature is provided below with citation to Yu et al US 2016/0238740.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-15 pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of calculating an improvement result in the power consumption rate for each of the users of a shared battery.  The limitations that recite an abstract idea are indicated in bold below:
a processor that executes instructions to:
acquire information related to a power consumption rate of the battery for each of the plurality of users when the battery was used at a plurality of timings  by a user of the plurality of users, wherein the power consumption rate of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery; and calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at at second timing when the battery was used by the user as an improvement result in the power 10consumption rate for each of the plurality of users based on the power consumption rate at a plurality of timings for each of the plurality of users, wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.

The limitation of calculating a change amount of the power consumption rate falls under the abstract idea subject matter grouping of mental processes because a person can mentally or with pen and paper calculate a change amount between a first and second time by mentally comparing values of consumption.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of “a server device comprising a processor” to implement the abstract idea is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer (see MPEP 2106.05(f)).  Also, the additional element of acquiring the power consumption rate information for use in the subsequent calculation step amounts to mere data gathering which is insignificant extra-solution activity (see 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the acquiring step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing details about the acquired information and calculating. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the 
The analysis above also applies to claims 6-15.  While independent claim 6 recites a battery for storing information and a charger to charge and transmit information, these steps are additional elements and considered insignificant extra-solution activity since they are interpreted as part of the acquisition of the battery power consumption discussed above with respect to claim 1.  These steps are also considered well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data (Symantec, TLI Communications, OIP Techs, and buySAFE) and storing and retrieving information in memory (Versata)).  Also, the server device in claim 6 is recited at a high level of generality which amounts to “by a computer” for performing the abstract idea of calculating an improvement result in power consumption rate.  Claim 12 depends from claim 6 and recites an additional element of a user information terminal that receives the calculated results and displays them.  This is also considered insignificant extra-solution activity since it is mere post-solution activity (see Parker v. Flook) and well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data (see Symantec, TLI Communications, OIP Techs, and buySAFE) and see para 0081 and Figs. 11 and 12 of Applicant’s specification regarding the terminal being a generic user device).  Independent claim 9 is substantially similar to claim 6 and therefore this same analysis applies.  Claims 7 and 8 depend from independent claim 6 and claims 10 and 11 depend from 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toya US Patent Publication No. 20170063110 A1 (hereinafter “Toya”) in view of Dong et al. Dong”) and further in view of Yu US 2016/0238740 A1 (hereinafter “Yu”).

Regarding independent claim 1, Toya teaches a server device configured to provide a service in which a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, the server device comprising (Abstract):
a processor that executes instructions to (0059, 0060, 0091, Figs. 1, 2, 6):
acquire information related to a power consumption…of the battery for each of the plurality of users when the battery was used by a user of the plurality of users, wherein the power consumption…of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery (0056 – electric devices which consume electric power discharged by rented battery pack; 0060, 0061, 0081-0084, Fig. 6 – acquire state of the battery pack such as amount of usage and number of times discharged; 0073, 0074, 0078, Fig. 4 – register/record the battery usage amount per user per rental); and
calculate… an improvement result in the power consumption…for each of the plurality of users based on the power consumption…at a plurality of timings for each of the plurality of users (0091-0093 – control unit determines or calculates whether or not the usage state of the battery pack by the user satisfies usage conditions (e.g., a recommended usage amount – 0092) then the server device updates a user’s points based on the results; 0084, 0088, 0099 – update user points; rewarding users with points that limit or conform their power consumption to a usage condition such as a recommended usage (0092) and penalize points for users that do not (0101)).  
power consumption rate.  Dong teaches estimating condition of a battery in which the calculation can include discharge rates and efficiencies to account for different conditions (0095).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power consumption teachings of Toya to include considering discharge rates and efficiencies as taught by Dong because it provides additional information that can be applied to manage usage conditions for those renting batteries.
Toya and Dong do not teach calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at at second timing when the battery was used by the user…wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.  However, Yu teaches continually monitoring a user’s energy usage and determine a change in energy usage as compared to previous energy usage (0054, 0056, Fig. 7D).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power consumption teachings of Toya in view of Dong to include calculating a change in consumption between two different time periods as taught by Yu because it provides the benefit of 

Regarding claim 2, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Toya also teaches wherein the information related to the power consumption comprises an amount of the electric power used during a rental period of the battery (0073, 0074, 0078, and Fig. 4).  Modified by Dong, Toya teaches the power consumption rate.  Toya fails to teach a traveling distance of the moving body during a rental period of the battery.  Dong teaches that prior art systems often bill based on traveling distance and that there are other factors to consider other than traveling distance (0006).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the power consumption teachings of Toya in view of Dong to include considering traveling distance as part of the collected information as referenced in the background of Dong because it provides additional information that can be applied to manage usage conditions for those renting batteries.  

Regarding claim 3, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 1.   Toya further teaches wherein the information related to the power consumption rate comprises user identification information that is information that enables identification of a user of the battery, and wherein the processor executes further instructions to: identify the user of the battery based on the user identification information (0071 – transmit member ID; 0073, 0074, Fig. 4 – record in management table with member ID and corresponding battery usage amount).

Regarding claim 4, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Toya further teaches further comprising a storage configured to associate battery identification information that is information that enables identification of the battery with either one of the user or user identification information that is information that enables identification of the user and stores the associated information as corresponding information during the rental period of the battery (0070-0073, Fig. 2 and Fig. 4 – record in management table with member ID, corresponding battery pack ID, and corresponding battery usage amount),
wherein the processor executes further instructions to: identify the user of the battery based on the battery identification information and the corresponding information (0070-0073, Fig. 2 and Fig. 4).

Regarding claim 5, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 1.  Toya further teaches wherein the processor executes further instructions to: calculate a privilege provided to the user based on the improvement result in the power consumption rate (0091-0093 – control unit determines or calculates whether or not the usage state of the battery 

Regarding independent claim 6, Toya teaches a shared battery utilization service system configured to provide a service in which a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, the shared battery utilization service system comprising (Abstract, Fig. 1):
a battery configured to store information related to a power consumption…of the battery when used by a user of the plurality of users, wherein the power consumption…of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery (0056 – electric devices which consume electric power discharged by rented battery pack; 0060, 0061, 0081-0084, Fig. 6 – acquire state of the battery pack such as amount of usage and number of times discharged; 0073, 0074, 0078, Fig. 4 – register/record the battery usage amount per user per rental); 
a charger configured to charge the battery and to transmit the information related to the power consumption…acquired from the battery to a server device (0058 – charger, Fig. 1, 0057); and
a server device configured to calculate an improvement result in the power consumption…for each of the plurality of users based on the information related to the power consumption…received from the charger (0091-0093, Fig. 2 – control 
Toya teaches that the power consumption information is amount of electric power used or discharged but can consider other information about the battery (0073, 0074, 0078).  Toya fails to teach that the power consumption information includes a power consumption rate.  Dong teaches estimating condition of a battery in which the calculation can include discharge rates and efficiencies to account for different conditions (0095).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power consumption teachings of Toya to include considering discharge rates and efficiencies as taught by Dong because it provides additional information that can be applied to manage usage conditions for those renting batteries.
Toya and Dong do not teach calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at at second timing when the battery was used by the user…wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.  However, Yu teaches continually 

Regarding claim 7, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 6.  Toya also teaches wherein the information related to the power consumption rate comprises an amount of the electric power used…during a rental period of the battery (0073, 0074, 0078, and Fig. 4).  Toya fails to teach a traveling distance of the moving body during a rental period of the battery.  Dong teaches that prior art systems often bill based on traveling distance and that there are other factors to consider other than traveling distance (0006).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the power consumption teachings of Toya in view of Dong to include considering traveling distance as part of the collected information as 

Regarding claim 8, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 6.  Toya further teaches wherein the information related to the power consumption rate comprises user identification information that is information that enables identification of a user of the battery, and the server device identifies the user of the battery on the basis of the user identification information (0071 – transmit member ID; 0073, 0074, Fig. 4 – record in management table with member ID and corresponding battery usage amount).

Regarding claim 12, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Toya further teaches further comprising an information terminal used by the user, wherein the server device transmits the improvement result in the power consumption rate to at least one of the charger configured to charge the battery and the information terminal, and the charger or the information terminal displays the improvement result in the power consumption rate (Fig. 1, 0086, 0088, 0089, 0099 – information terminal of user receives and displays updated point information after processing of the battery usage information).    

claim 9 and dependent claims 10 and 11, directed to a system, they recite limitations substantially similar to those recited in independent claim 6 and dependent claims 7 and 8.  Since Toya in view of Dong and Yu teach the elements of claims 6-8 as shown above, the same art and rationale apply to claims 9-11.

Regarding independent claim 13, directed to a method, it recites limitations substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above, the same art and rationale apply to claim 13.

Regarding independent claim 14, directed to a non-transitory machine-readable medium comprising a computer program, it recites limitations substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above and Toya teaches a computer program and computer-readable storage medium (0009), the same art and rationale apply to claim 14.

Regarding claim 15, directed to a computer-readable recording medium, it references the computer program of claim 14 whose limitations are substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above and Toya teaches a computer program and computer-readable storage medium (0009), the same art and rationale apply to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Outwater US 2014/0114448 A1 Method and apparatus for sharing electric vehicle and electric appliance usage data (0090 - ach fleet vehicle's usage can be tracked using a unique ID and the usage data, including at least the date and time stamp and odometer reading).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business 






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683